Citation Nr: 1515408	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  02-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include status post lumbar laminectomy L3-4, L4-5, with discectomy, L3-4 and L4-5.

2.  Entitlement to service connection for dental disability for the purpose of obtaining VA outpatient dental treatment.

3.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 or § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The appellant retired from the Air Force Reserves after more than 20 years of honorable service.  During these 20 years, the appellant had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record before the Board consists of the appellant's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Board decides the issues on appeal.

The Veteran seeks service connection for a low back disability claimed to have been incurred during a period of ACDUTRA.  Her service treatment records show that she sought treatment on multiple occasions from December 1980 and September 1990, during which time she was given an assessment of lumbar stain in December 1989 and mechanical low back pain in September 1990.  The record indicates that on January 30, 1998, while working as a civilian, the Veteran incurred a back injury.  Subsequent service treatment records dated in June 1998 and May 2000, during periods of ACDUTRA, document her additional reports of low back symptomatology, and diagnoses of chronic lumbosacral strain, herniated lumbar disc and chronic pain syndrome in May 2000.

In statements received in February 2015, the Veteran claimed that her January 30, 1998, injury occurred during a period of ACDUTRA.  She also asserted that the back disorder resulting from her January 1998 injury was made worse or aggravated beyond the normal progression by her air service.  Thus, the Veteran's statements have raised the implicit argument of whether any back disorder incurred due to the January 1998 incident was aggravated by her subsequent periods of air service.

The medical evidence currently of record does not include a medical opinion that addresses whether any low back disorders resulting from the Veteran's January 1998 injury was aggravated by any subsequent periods of ACDUTRA or INACDUTRA service.  As such, the RO or the Appeals Management Center (AMC) must obtain an appropriate medical opinion as to the onset of the claimed back disorder and whether any disorder caused by the January 1998 injury was aggravated during a period of service after its onset.   

As for the Veteran's remaining claims, the Board finds that the claims for dental treatment and a temporary total evaluation are inextricably intertwined with the service connection claim, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC must take appropriate action, to include contacting Defense Finance and Accounting Service (DFAS) or any other official channel not previously contacted, to obtain verification of the Veteran's periods of ACDUTRA and INACDUTRA.  

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claims on appeal.

3.  Then, the RO or the AMC must afford the Veteran an VA examination by a physician with sufficient expertise to determine the etiology of the claimed low back disorder.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated tests and studies should be accomplished.

Based on the results of the clinical examination, and with consideration of the Veteran's pertinent history, statements and in-service treatment reports, the physician must express an opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder began during or was aggravated by a period of ACDUTRA or INACDUTRA, or any incident therein.

In providing the requested the opinions, the physician must acknowledge and discuss the evidence regarding the January 30, 1998, back injury, the September 2009 VA examination report/medical opinion and statements from the Veteran regarding the in-service onset and progression of the claimed disorder.  

The rationale should be provided for each opinion expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  


4.  The RO or the AMC also should undertake any other indicated development.

5.  Thereafter, the RO or the AMC should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and her representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


